SULLIVAN, Chief Judge
(concurring):
I agree with the majority opinion in this case. However, I am puzzled by the military judge’s decision to permit this defense to go to the members by way of counsel arguments without legal guidance. See generally United States v. Ferguson, 15 MJ 12, 17 (CMA 1983); see RCM 916(b) and (f), Manual for Courts-Martial, United States, 1984.
Defense counsel proposed that an accident instruction be given in this case and submitted his desired instruction. Trial counsel agreed that an accident instruction should be given but proposed his own instruction. The military judge, albeit reluctantly, agreed to give an accident instruction combining those instructions proffered. The record states the following:
MJ: Well, let me tell you the difficulty that I have with accident in this case, Colonel Newhouse. Which accident [sic] that was being done in a lawful manner?
DC: Caring for his son, your honor.
MJ: Okay, well ... you know, I hate to think out loud on the record, but it strikes me that accident in this context, in the defense counsel’s context, that is an affirmative defense, contemplates a pro-active event. That is to say, the accused was actually doing something such as firing at the firing range, playing baseball, or in some way ... boxing ...
DC: In this case, your honor, it says over and over again about he’s changing his diaper and the baby fell, an accident. That’s our contention, it was an accident. These other things resulted ... resulted from an accident.
MJ: Well, that’s enough of my interest. Accident ... the unforeseen circumstances of a child falling backwards, falling over backwards over the crib, or something, or wiggling out of his hands____
DC: Correct.
MJ: I guess my concern is that that is not accident as it’s viewed by the law *466in this context. That is, that is just an event, I mean, you know.
DC: It’s an accident. You don’t mean for the baby to fall out of your hands, you’re trying to change his diaper, you don’t mean for that to happen, but it’s an accident.
MJ: Well, I’m sorry, but you also didn’t do anything to the baby. I mean, you weren’t doing anything to the baby when the baby fell over.
DC: You’re changing his diaper, it was an accident. He fell out of your hands____
MJ: I will give you the benefit of the doubt. I will give the defense of accident. I’ll try to combine Appellate Exhibits X and XII. I’m not altogether sure that I need to comment on the evidence in terms of what the prosecution says or what you say. Okay, I’ll give the bulk of Appellate X, I’ll change it in a way which is to me more evenhanded, and I will allow both parties to comment prior to instructing.
The next day, however, the judge reversed his ruling. The record states:
DC: You also informed me previous ... earlier this morning, your honor, that you’re not going to instruct on accident, that we’re going to have to argue that. I’m just noting for the record that yesterday we did ask for that and we still do have an objection to your not____
MJ: Right. The instruction that you suggested as well as the response by the United States to your suggestion dealing with accident ... as I recall, as I indicated yesterday that I would consider it. I have considered it and I just don’t think that what is an innocent explanation as to wanting to believe the evidence that the baby fell inadvertently; that is an innocent explanation. In my mind, that does not raise [sic] to the level of accident as the law contemplates.
DC: Well, we still have a continuing objection. We think you ought to include accident.
MJ: Right; I understand. You requested that I give the defense of accident. Request denied, but you can argue that in terms of the lay use of the word accident, you know, it was an accident.
DC: Very good.
MJ: Anything else?
DC: We have nothing further on instructions, your honor.
(Emphasis added.)
Defense counsel argued accident to the members as follows:
Now, getting to the real defense theory of what happened. It was an accident. I was trying to think of an analogy to help you understand my position on it. Talking to Staff Sergeant Watson who helped us to get our case together and he gave me the best I could come up with. He said, compare it to ... if you work in an organization that has a library art collection and they go out and buy a multimillion dollar painting, hang it on the wall and then they buy a thousand dollar nail to hang it [up] with, some kind of contraption, not knowing that this one has been refurbished and used by the government earlier and they put it up and hang it on the wall arid it stays there for six months to a year. You walk in one day and you slam the door behind you and it falls. The frame breaks; the multi-million dollar picture’s laying there; you pick it up. Somebody else hears the fall, comes running in and they come in and you’re holding the picture and they say, oh my God what happened to the picture and you say, it fell off by itself. They don’t believe you. They say, it couldn’t fall off by itself and you said, of course it did. They say, it looks like the nail is broken; you say the nail broke? You look at the nail; it takes 500 lbs. of pressure to break the nail and you say, well maybe it’s a bad nail, something was wrong with the nail. How do you defend yourself against that? Compare that to the faulty nail, a mother that had a terrible pregnancy. I think she testified that she threw up as much as 16 times a day. *467She was finally hospitalized, was dehydrated. They gave her beaucoup medication for the nausea. She had a hard pregnancy. The infant was delivered by the vacuum technique. After the delivery, it had an exceptionally high bilirubin. Within three weeks ... it stayed in and had jaundice ... it stayed in the hospital an extra week but it was out less than two weeks before it was back, had a spinal tap, which is taking spinal fluid out from underneath the brain. You’ve got a faulty nail already. It’s very logical that the infant could’ve had seizures or had a pre-existing disorder. The fall could have been a result of a seizure, a stroke, whatever. When we look at it, it’s just not the normal case. I'm not saying that anybody did anything wrong, it’s just an accident.
Trial counsel argued there was no accident. He said:
Again, the defense theory comes up as accident. At this point, Major Burr again begins to degrade the mother, tells you what a rotten person Karen Van Syoc was, throw that mud, hope it would stick if it didn’t the first time. And, then he said, well this is an accident. Picture falls when you walk in. Pictures will fall but upon closer examination, you’ll find out why it fell. Wasn’t placed in the wall solidly or it was a faulty nail. I think a better example ... I noticed a lot of maintenance badges, a lot of flyers. Think about an airplane crash. Now, to the uninitiated and those of us who don’t know a lott about airplanes, it’s really easy to say that I’m not going to fly because airplanes crash. No reason, they just crash; it’s an unsafe way of flying. Every one of you knows that planes don’t just crash. When an airplane does fall out of the sky, we convene a safety board. There might be a collateral investigation. We talk to the mechanics; we find out what the pilot was doing. We find why that airplane went down. We’ll find out whether or not there was a fuel pump that should’ve been pumping. We will find out whether or not it was the pilot who didn’t get a good night’s sleep. We will find out down to the question of just whether a pilot didn’t put on enough after-burners while making a turn that caused that airplane to fall. There’s a reason for it. It doesn’t just happen and now, in this case, you’ve seen the results of an injury and now you’ve found out why it happened. Babies don’t just die.
I agree with the majority opinion that appellant was entitled to members who received proper legal instructions on the defense of accident. Defense counsel’s accession to the military judge’s imposition of a jury nullification approach to this matter did not constitute waiver or render this error harmless. United States v. Landrum, 4 USCMA 707, 714, 16 CMR 281, 288 (1954). A legally uninformed and unguided court of members is not the norm at courts-martial. See generally Art. 51(c), UCMJ, 10 USC § 851(c); RCM 920(e)(8).